Title: From Thomas Jefferson to Albert Gallatin, 10 February 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Feb. 10. 1803.
          
          I inclose you Crowninshield’s and Gibaut’s letters recommending Stevens & Storer. Storer was also recommended by mr Lincoln. Illsley by Genl. Dearborne.   the circumstance of exhibiting our recommendations, even to our friends, requires great consideration. recommendations, when honestly written should detail the bad as well as good qualities of the person recommended. that gentlemen may do freely, if they know their letter is to be confined to the President or the head of a department. but if communicated further it may bring on them troublesome grounds. in Gl. Washington’s time he resisted every effort to bring forth his recommendations. in mr Adams’s time I only know that the republicans knew nothing of them.   I have always considered the controul of the Senate as meant to prevent any bias or favoritism in the President towards his own relations, his own religion, towards particular states &c. and perhaps to keep very obnoxious persons out of offices of the first grade. but in all subordinate cases I have ever thought that the selection made by the president ought to inspire a general confidence that it has been made on due inquiry & investigation of character, and that the Senate should interpose their negative only in those particular cases where something happens to be within their knolege, against the character of the person & unfitting him for the appointment.   to mr Tracy at any rate no exhibition or information of recommendation ought to be communicated. he may be told that the President does not think it regular to communicate the grounds or reasons of his decision. friendly salutations & respect.
          
            P.S. to exhibit recommendations would be to turn the Senate into a court of honor, or a court of slander, and to expose the character of every man nominated to an ordeal, without his own consent, subjecting the Senate to heats & waste of time, [of] which those who were present at the nomination of Colo. W. S. Smith, have seen an example. there a committee sat weeks in judgment on him, raising? up scandal from every quarter.
          
         